UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2445


MICHAEL J. SINDRAM,

                      Plaintiff - Appellant,

          v.

HON. GERALD BRUCE LEE, et al,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-mc-00041-LO-IDD)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael J. Sindram appeals from the district court’s

order denying his motions seeking leave to file a civil action

and requesting a hearing.         We affirm.

             On appeal, we confine our review to the issues raised

in the Appellant’s brief.            See 4th Cir. R. 34(b).               Because

Sindram’s informal brief does not challenge the district court’s

denial of his motion requesting a hearing, Sindram has forfeited

appellate review of that ruling.

             With respect to the court’s ruling denying Sindram’s

motions seeking leave to file, we have reviewed the record and

find    no   reversible    error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.              Sindram v. Hon. Gerald

Bruce Lee, et al, No. 1:12-mc-00041-LO-IDD (E.D. Va. Nov. 15,

2012).       We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in    the     materials

before   this    court    and   argument   would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                       2